Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION       

Reopening of Prosecution-New ground of Rejection After Appeal
In view of the appeal Brief filed on 07/05/2022, PROSECUTION IS HEREBY REOPENED. [3] set forth below.
            To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
             A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing at the end of this action.


Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  
Examiner also apologize for the delay of finding the new prior art.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claim 1 required “sending/transmitting the customer display content” prior to the text called party being alert to the request communication”.  How can this be done in the network?   It is noted that the existing text message was just sent without sending any prior notification to the receiver.  Text message systems is not like the phone systems to notify (i.e. ring) the called party before establishing the talk path.  In short, no text message systems, nor the current specification, discloses a text message system that generate a notification to the receiver BEFORE sending the text message itself!  Further, the claimed “called party”, “caller name” ect. were language for telephony systems; it was confusing to use those language in the text message systems.  Anyway, examiner interpreted the claimed “called party” as “text message called party” when interpreting claim 2 in view of claim 1.

In paragraph 0025, the original specification states that the incoming communication is a new message, and the contact information is obtained and displayed as part of, for example, a text message. There is no disclosure to support causing the display content to be transmitted via one or more communications channels and rendered on the communications device on or prior to the called party being alerted to the text message. Thus, the original specification is insufficient to establish the meaning of the claimed “causing the display content to be transmitted via one or more communications channels and rendered on the communications device on or prior to the called party being alerted to the text message” (see MPEP § 608.01(v)). Therefore, the one ordinary skilled in the art cannot determine the requirement of the invention without performing any undue experimentation to practice the invention undue or unreasonable (see MPEP § 2164.01).  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-4, 6-8, 11-14 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wrobel (US Pub. No. 2003/0215074). 

            Regarding claim 1, with respect to Figures 1-6, Wrobel teaches a method comprising: 
            receiving, from a calling party, an indication (e.g. off hook; see a call is initiated in para 37) of a requested communication (data packet of fig.2 indicates call origination (see paragraph 0029)) between the caller [i.e., calling party] and a called party, the called party having a communications device (Fig.4 or Fig.5), wherein the requested communication is inchoate upon receipt of the indication (abstract; fig.3; paragraphs 0005, 0037-0040); 
             determining a communication characteristic associated with the called party, wherein the communication characteristic include a language characteristic of the called party (fig.3, step s118; paragraph 0005, 0017, 0040-0048) (Note; in paragraph 0048, Wrobel teaches If the retrieve language ID matches the called party's language and a local name is available, the process proceeds to step S122. In step S122, the local name, from member 34, is displayed on the caller ID device of the called party, also paragraph 0058.); 
             generating customized display content, wherein the customized display content (Caller’s name in language matched with the called party language ID) includes the caller name, (fig.3-5; paragraph 0017, 0040-0049, 0053, 0060) (Note; since the claim recites a simple alternative, i.e. “or” among “a caller name, a call reason, a caller logo, a caller-selected picture, and a caller-selected video ",  examiner only needs to consider any one of the alternative element to meet the claim requirement);
             permitting the requested communication to proceed between the calling party and the called party (fig.3, step s100; paragraphs 0005, 0007, 0037); and
             causing the display content to be transmitted via one or more communications channel (phone line for making the call) and rendered on the communications device on or prior to the called party being alerted to the requested communication (paragraphs 0037, 0040-0046) (Note: since the call is destined for the called party, the caller ID must be transmitted during the call.).

            Regarding claims 2 and 12, Wrobel teaches wherein the requested communication is a telephone call or a text message (fig.3, step s100; paragraphs 0005, 0007, 0037) (Note; since the claimed "or" is a selective "or" examiner considers only  the claimed “telephone call").

              Regarding claims 3 and 13, Wrobel teaches wherein the communication characteristic is received from a database that is populated using historical information or received in real-time from a trusted source (fig.3, 4; paragraph 0040-0049, 0052).

              Regarding claims 4 and 14, Wrobel teaches wherein the called party is an existing customer, a previous customer, or a prospective customer of the calling party (paragraphs 0037, 0040-0046).

             Claims 6 and 16 are rejected for the same reasons as discussed above with respect to claim 1. Furthermore, However, Wrobel further teaches causing the customized display content to be rendered on the communications device following conclusion of the requested communication (fig.3, 4; paragraph 0040-0049, 0052) (Note; since the call is initiated and a caller ID is displayed to the called party, it is clear that the caller ID is transferred on called part’s device by following conclusion of the call.). 

                Regarding claims 7 and 17, Wrobel teaches wherein the customized display content further depends on one or more policy criteria of the calling party (fig.3, 4; paragraph 0040-0049, 0052).

                Regarding claims 8 and 18, Wrobel teaches wherein the customized display content further depends on technical capabilities of the communication device (fig.3, 4; paragraph 0040-0049, 0052)).
             
              Claim 11 is rejected for the same reasons as discussed above with respect to claim 1. Furthermore, Wrobel teaches a caller ID device device [i.e., apparatus] comprising: memory; one or processors coupled to the memory, the memory storing instructions that when executed by the one or more processors cause the one or more processors (fig.6; paragraphs 0057-0058).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wrobel (US Pub. No. 2003/0215074) in view of Di Giorgio et al. (U.S. Pub. No. 2006/0270453) further in view of Tejada (U.S. Patent No. 5,136,633).
             Regarding claims 5 and 15, Wrobel does not specifically teach causing an agent of the calling party to be selected as a caller based on the language characteristic. Di Giorgio teaches causing an operator [i.e., agent] of the calling party to be selected as a caller (paragraph 0046) whereas Tejada teaches selecting the agent based on the language characteristic (col.8, lines 46-58). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Wrobel to incorporate the feature of causing an agent of the calling party to be selected as a caller based on the language characteristic in Wrobel’s invention as taught by Di Giorgio and Tejada. The motivation for the modification is to do so in order to provide communication between two parties conveniently. 

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wrobel (US Pub. No. 2003/0215074).   
            Regarding claims 9 and 19, Wrobel does not specifically teach wherein the communication characteristic further includes a level of education of the called party. Examiner takes an official notice that the communication characteristic including a level of education of the called party is well known in the art.
               Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Wrobel to incorporate the feature of wherein the communication characteristic further includes a level of education of the called party in Wrobel’s invention in order to transmit a particular communication to a called party based on the education level of the called party.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wrobel (US Pub. No. 2003/0215074) further in view of Jackson et al. (US Patent No. 8,879,695).            
              Regarding claims 10 and 20, Wrobel teaches receiving from the calling party a contact number associated with the called party (fig.2-4; col.6, lines 19-43, col.9, lines 5-7).
              However, Wrobel does not specifically teach determining from the communication characteristic a different contact number associated with the called party, the requested communication being effected using the different contact number. Jackson teaches determining from the communication characteristic a different contact number associated with the called party, the requested communication being effected using the different contact number (col.5, line 54-col.6, line 10, col.9, lines 39-59).
               Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Wrobel to incorporate the feature of determining from the communication characteristic a different contact number associated with the called party, the requested communication being effected using the different contact number in Wrobel’s invention in order to transmit a particular communication to a called party based on the presence information of the called party.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD S ELAHEE whose telephone number is (571)272-7536.  The examiner can normally be reached on Monday thru Friday; 8:30AM to 5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/MD S ELAHEE/                                                                                                                                                                                                       MD SHAFIUL ALAM ELAHEE 
Primary Examiner, 
Art Unit 2653
December 5, 2022


/AHMAD F. MATAR/Supervisory Patent Examiner, Art Unit 2652